Exhibit 10.27

 

[g22511jaimage002.gif]

800 Royal Oaks Drive
Monrovia, California 91016
www.SeeBeyond.com

 

July 21, 2003

 

H. Carvel Moore
[Address]

 

Dear Carv:

 

This letter will confirm our offer to you and your acceptance of employment with
SeeBeyond Technology Corporation (“SeeBeyond” or the “Company”) in the position
of President & Chief Operating Officer.  This position reports to me.

 

Our compensation offer to you includes:

 

•                  $41,666.67 monthly as a base salary,

•                  An annualized bonus of up to $250,000.00 for attainment of
100% of objectives (to be mutually agreed upon and memorialized in writing by
and between you and SeeBeyond on or before August 15, 2003) under the provisions
of SeeBeyond’s Incentive Compensation Plan, and

•                  A grant on your hire date of 800,000 share options of
SeeBeyond common stock with a grant price equal to the closing price on your day
of hire.  Subject to your continued employment, fifty-thousand of the share
options will vest at the end of each calendar quarter during the first year of
your employment and, beginning at the second annual anniversary of your
employment start date, 200,000 share options will vest on each such annual
anniversary.

 

In addition to the vesting described above, in the event of a Change of Control
(i) within your first six (6) months of employment, twenty five percent (25%) of
the unvested portion of any outstanding stock options granted under SeeBeyond’s
stock option plan you hold shall vest and become exercisable; and (ii) after six
(6) months of employment, fifty percent (50%) of the unvested portion of any
outstanding stock options granted under SeeBeyond’s stock option plan you hold
shall vest and become exercisable.

 

•                  Change of Control is defined as a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.  Any transaction for the purpose
of providing capital financing to SeeBeyond shall not constitute a Change of
Control.

 

If you are terminated without Cause, you will be entitled to a severance payment
as follows:  twelve (12) months base salary, payable in equal monthly
installments over a twelve (12) month period (the “Severance Period”).  Such
payments will be subject to standard withholdings and any other deductions which
are required by law.  In addition, such payments are expressly conditioned upon
a signed general Release, and an agreement to not compete with SeeBeyond or to
solicit any employees during the Severance Period.

 

--------------------------------------------------------------------------------


 

•                  Cause shall mean the occurrence of any of the following
events:  (i) your willful material violation of any law or regulation applicable
to the business of the Company; (ii) your conviction of, or plea of “no contest”
to, a felony; (iii) any willful perpetration by you of an act involving moral
turpitude or common law fraud whether or not related to your activities on
behalf of the Company; (iv) any act of gross negligence by you in the
performance of your duties as an employee; (v) any violation of the “Behavior’s
at Work” set forth in the Company’s employee manual, as in effect from time to
time; or (vi) any willful misconduct by you that is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company.

 

In addition to salary, you are eligible for our comprehensive fringe benefits
program including life, medical, dental, short-term disability and long-term
disability coverage, paid sick leave, holidays and vacations, 401(k) plan and
additional benefits added from time to time.

 

On your first day of work, scheduled for July 23, 2003, you must complete an I-9
form and provide us with documents proving both your identity and your legal
right to work in the United States. You will also be required to sign our
Employment Agreement, Computer Code Agreement, an indemnification agreement and
other appropriate documents.

 

Carv, we are delighted to have you join our team and believe SeeBeyond can offer
you the type of job satisfaction, challenge and opportunity you are seeking. 
Because SeeBeyond is an at-will employer, please understand that the length of
your employment is not guaranteed.  Either you or the Company may terminate your
employment at any time, with or without cause and with or without notice.  The
offer of employment contained in this letter is the complete agreement between
you and the Company.  There are no other express or implied promises,
representations or contracts being offered.

 

This letter will be governed by the laws of the State of California,
notwithstanding the conflict of law principles in such jurisdiction.

 

In the event any provision herein becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this letter shall continue in
full force and effect without such provision.  This letter, along with the
documents referenced herein, represent the entire agreement and understanding
between you and the Company concerning your employment relationship with the
Company.

 

Please confirm your acceptance of the offer as outlined herein by signing this
letter and returning it to me.

 

Sincerely yours,

 

/s/ James T. Demetriades

 

 

James T. Demetriades

Chief Executive Officer

 

 

I accept the offer of employment as outlined in this letter.

 

 

 

 

 

/s/ H. Carvel Moore

 

 

H. Carvel Moore

 

2

--------------------------------------------------------------------------------